    Case 2:21-cv-00076-HYJ ECF No. 5, PageID.66 Filed 04/22/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

RICHARD M. CULLEN AND,
MARY C. CULLEN,                                      Case No. 2:21-cv-76

                   Plaintiffs,                       Hon. Hala Y. Jarbou
                                                     U.S. District Judge
      v.

CITY OF ST. IGNACE, et al.,

                   Defendants.
                                          /


                                 ORDER OF RECUSAL

      In accordance with 28 U.S.C. § 455(a) and (b)(3), I hereby disqualify myself

from all further proceedings in this case. The Clerk’s Office shall reassign the case

pursuant to the approved procedure.

      IT IS ORDERED



Date: April 22, 2021                        /s/Maarten Vermaat
                                       MAARTEN VERMAAT
                                       U.S. MAGISTRATE JUDGE
